third party communication none date of communication not applicable cca_2015102211003347 id uilc number release date from sent thursday date am to cc bcc subject re sec_6213 calculation question -------- you reached out to -------------- and --------------------- recently with a sec_6213 calculation question i have been assigned to your question with -----------------as reviewer as you are well aware sec_6213 provides for the taxpayer’ sec_90 day period to petition the tax_court and a tax_assessment cannot be made during such period if the last day of the day period falls on a weekend and the next monday is not a holiday in the district of columbia then the taxpayer has until that monday to file a timely petition with the tax_court saturday is considered a weekend day this is generally known as a weekend holiday rule and is contained in the text of sec_6213 therefore if the taxpayer files a bankruptcy petition on that monday the taxpayer’ sec_90 day period is suspended due to sec_6213 at this point in time no tax may be assessed and the day period under sec_6213 has not yet run if you have any questions please contact me thanks -------------- ------------- ------------------
